UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7735


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00194-HEH-1)


Submitted:    February 24, 2009             Decided:   March 26, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Robinson, Appellant Pro Se.    Brian Lee Whisler,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Robinson   appeals    the    district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.          United        States      v.     Robinson,     No.

3:03-cr-00194-HEH-1 (E.D. Va. Aug. 8, 2008).                  We deny Robinson’s

motion   to    appoint    counsel.      We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        2